                       UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF MISSISSIPPI
                            NORTHERN DIVISION

OLDEN TERRY, III                                               PETITIONER

VS.                                   CIVIL ACTION NO. 3:17CV697TSL-LRA

WARDEN, FEDERAL CORRECTIONAL                                   RESPONDENT
COMPLEX (LOW), YAZOO CITY, MISSISSIPPI


                                   ORDER

        This cause is before the objections of petitioner Olden Terry,

III to the report and recommendation entered by Magistrate Judge Linda

R. Anderson on December 19, 2019, recommending that Terry’s § 2241

petition be dismissed with prejudice.      Having reviewed the objections,

the court concludes that it should be overruled and that the report

and recommendation should be adopted as the opinion of the court.

        IT IS, THEREFORE, ORDERED that the report and recommendation of

United States Magistrate Judge Linda R. Anderson on December 19, 2019,

1 be, and the same is hereby adopted as the finding of this court.

    Accordingly, it is ordered that the petition for writ of habeas corpus

is hereby dismissed with prejudice.

        A separate judgment will be entered in accordance with Rule 58

of the Federal Rules of Civil Procedure.

1 By his objection, Terry cites Fourth Circuit cases for the
proposition that the savings clause also applies to sentencing errors.
This court, however, must follow the law as determined by the Fifth
Circuit, which, as set out in the report and recommendation, has
repeatedly rejected challenges to sentencing enhancements under the
savings clause.
SO ORDERED this 7th day of January, 2020.



                     /s/ Tom S. Lee
                      UNITED STATES DISTRICT JUDGE




                            2
